Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,616,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed by the claims of the ‘578 patent including computing and subsampled path costs (Claim 1 of ‘578), interpolating cost values (Claim 4 of ‘578), interpolating using bi-linear interpolation and weights (Claims 6 and 7 of ‘578), selecting quantization levels and reconstructing path costs (Claims 8-9 of ‘578) and an automobile (Claim 20 of ‘578)
The examiner notes that the ‘578 patent includes additional limitations not required by the claims of the instant application. However a rejection of a broader later filed application is proper in view of a narrower earlier filed patent. 
Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,218,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are entirely encompassed by the claims of the ‘699 patent including computing and subsampled path costs (Claims 1 and 5-7 of ‘699) , selecting quantization levels and reconstructing path costs (Claims 1-4 of ‘699) and an automobile (Claim 10 of ‘699)
The examiner notes that the ‘699 patent includes additional limitations not required by the claims of the instant application. However a rejection of a broader later filed application is proper in view of a narrower earlier filed patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Large Scale Semi-Global Matching on the CPU” by Robert Spangenberg (provided by applicant, hereafter referred to as Span for brevity) .
In regard to claim 1 Span discloses a method comprising:
receiving, by a processor, an image (Span section V(A) note Intel core i7 processor, also note section V(B) receiving KITTI stereo data image set);
for each of a plurality of candidate disparity levels (Span section III(C) note disparity space compression, particularly note Fig. 3 showing candidate disparity levels across a range of 0 to 127):
	determining, by the processor, costs for pixels in the region of the 
image (Span section IV(A) note computing Hamming distance as a consensus cost);
determining, by the processor, path costs for a subset of pixels that 
form a path in the region, based on the costs for pixels in the
region (Span section IV(B) note equations 1 and 2 showing accumulation cost of a single path and an aggregate cost for all paths); and
		interpolating, by the processor, an aggregate cost based on the
reconstructed path cost (Span section IV(D) note performing equiangular interpolation to compute sub-pixel disparities based on the minimum aggregate cost); and
	determining, by the processor, a disparity level for the image based on the
		aggregate cost associated with each of the plurality of candidate
disparity levels (Span sectionIV(C) and (D), note selecting the disparity with the minimum cost as the determined disparity level and further computing the disparity to a sub-pixel accuracy).

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Span further discloses:
 for each of the pixels, summing, by the processor, the path costs corresponding to a respective one of the pixels (Span section IV(A) note equation 2 summing path costs corresponding to each respective pixel). 

Claims 15 and 17 describe an apparatus comprising a processor and non-transitory computer readable storage medium that performs a method substantially corresponding to that described in claims 1 and 3. Refer to the statements made in regard to claims 1 and 3 above for the rejection of claims 15 and 17 which will not be repeated here for brevity. Further note that Span discloses a processor and a non-transitory computer readable storage medium (Span section V(A) note Intel core i7 processor based notebook computer))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Span.
Claims 8 and 10 describe an automobile including first and second cameras a processor and non-transitory computer readable storage medium that performs a method substantially corresponding to that described in claims 1 and 3. Refer to the statements made in regard to claims 1 and 3 above for a rejection of the process described in claims 8 and 10 which will not be repeated here for brevity. 
Span further discloses a processor and a non-transitory computer readable storage medium (Span section V(A) note Intel core i7 processor based notebook computer)). It is noted that Span does not explicitly disclose an automobile. However, Span indicates that the discussed SGM process is intended to be used in conjunction with an automobile and a stereo camera (Span section I note Stereo vision systems, further note section VI computing disparity maps for intelligent vehicles and autonomous driving). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating the processor and program of Span with an automobile and first and second cameras to provide stereo images in order to realize the intelligent vehicle or autonomously driving vehicle discussed in Span (Span section VI). 

Claim 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Span in view of Wu et al (20160165216) with “5.09.2.4.2 Bilinear interpolation” (hereafter Bilinear) from used to show inherency.
In regard to claims 2, 4, 9, 11, 16 and 18 refer to the statements made in the rejection of claims 1, 8 and 16 above. Span discloses interpolating using equiangular interpolation. It is noted that Span does not disclose bi-linear interpolation. However, Wu discloses interpolating aggregate costs to generate interpolated disparity values using bi-linear interpolation (Wu pars 63-65 note resize and aggregate using bi-liner interpolation to resize the SAD cost function of the disparity estimation process). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using bilinear interpolation as taught by Wu to perform the interpolation of Span in order to gain the expected advantage of calculating multi-baseline disparity values as suggested by Span (Span par. 57). 
It is further noted that Span does not disclose details of bilinear interpolation. However, Bilinear teaches that Bilinear interpolation is inherently weighted according to the distances between the interpolated pixel location and the surrounding pixel locations (Bilinear 5.09.2.4.2 note interpolated pixel computation is weighted according to the distance of the source pixels for bilinear interpolation). Therefore the bilinear interpolation of Wu inherently uses a set of weights. 


Allowable Subject Matter
Subject to the rejections for Double Patenting above, claims 5-7, 12-14 and 19-20 are otherwise objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 5, 12 and 19 requires, in addition to the requirements of claim 1, subtracting a cost of a pixel from a subsampled path cost associated with the respective pixel. 
The closest prior arts are Span, Wu,  “Sub-Pixel Estimation Error Cancellation on Area-Based Matching” by Masao Shimizu (cited as [15] by Span) and “Real-Time Semi-Global Matching on the CPU” by Stefan Gehrig (provided by applicant).   Span teaches computing Semi-Global Matching (SGM) path costs to determine a disparity for pixels between left and right images. Span further teaches that the path cost are subsampled for certain disparity ranges by equiangular interpolation. Shimizu teaches equiangular interpolation for matching cost measures that includes subtracting the cost values of pixel locations from  the cost values of other pixel locations (Shimizu eq. 4 and 5). Wu teaches bilinear interpolation techniques that include only summations. Gehrig similarly teaches SGM path costs with a plurality of subsampling intervals for different disparity ranges. 
However, none of the prior arts teach subtracting the cost of a pixel  from the subsampled path cost associated with that pixel as required by claims 5, 12 and 19. 
Dependent claims 6-7, 13-14 and 20 require receiving a stereo image calculating a plurality of costs for a subsets of pixels based on a candidate disparity level, , determining a quantization step size based on the disparity level, quantizing the path costs using the quantization step and storing the quantized path costs. 
The closest prior arts are Span and Gehrig which disclose calculating a plurality of semi-global matching path costs and subsampling the SGM path costs according to three sub-sampling levels based on the disparity level. However neither Span nor Gehrig disclose quantizing the SGM path costs using a quantization step size based on the disparity level as required by claims 6-7, 13-14 and 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150332467 A1	LANGE; Frederik et al.
US 20150319419 A1	AKIN; Abdulkadir et al.
US 20140241587 A1	JUNG; Soon Ki et al.
US 20130128975 A1	Gupte; Ajit Deepak et al.
US 20130083994 A1	Ren; Jing-Fei et al.
US 20120155550 A1	Wu; Yongjun et al.
US 20100271511 A1	Ma; Zhonghua et al.
US 20100020878 A1	Liang; Liang et al.
US 20070255480 A1	Southall; John Benjamin et al.
US 20040146108 A1	Hsia, Shih-Chang
US 20030123539 A1	Kim, Hyung-Suk  et al.
US 6256347 B1	Yu;	 Haoping et al.
US 6061477 A		Lohmeyer; Mark S. et al..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423